Citation Nr: 0216032	
Decision Date: 11/08/02    Archive Date: 11/14/02	

DOCKET NO.  98-14 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for depressive reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
September 1953 and has reported a period of active service in 
1964 and 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
depressive reaction on a secondary basis and assigned a 10 
percent evaluation effective May 5, 1995.  

A March 1996 RO decision awarded disability compensation for 
right sciatic nerve impairment pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  A March 1996 RO 
decision assigned a 10 percent evaluation for the right 
sciatic nerve impairment.  In March 1996, the veteran filed a 
notice of disagreement with the evaluation assigned and a 
statement of the case was issued in April 1996.  The veteran 
filed a substantive appeal in April 1996, and in October 
1996, during a hearing before a hearing officer at the RO, 
expressed disagreement with the effective date assigned for 
the right sciatic nerve impairment.  A supplemental statement 
of the case was issued in December 1997, awarding a 10 
percent evaluation for the veteran's right sciatic nerve 
impairment from May 5, 1995.  In December 1997 the veteran 
withdrew his appeal for an increased rating for right sciatic 
nerve impairment and an earlier effective date for an award 
of compensation.  Therefore, these issues are not in 
appellate status and will not be considered by the Board.

A July 1999 RO decision granted a 50 percent evaluation for 
the veteran's service-connected depressive reaction.  The 
veteran was notified of that decision and his appellate 
rights, by official letter dated July 15, 1999.  In April 
2000 the veteran submitted a written statement indicating 
that he desired to appeal the July 1999 RO decision because 
the total compensation was only 60 percent.  In response to a 
June 2000 VA letter requesting clarification regarding what 
the veteran desired to appeal, the veteran submitted a 
written statement, in July 2000, indicating that he was not 
appealing the overall rating of 70 percent.  He indicated 
that he believed that the sciatic nerve impairment and 
depressive reaction should be considered as only one 
disability and he should receive compensation of 70 percent 
and not 60 percent.  A December 2001 statement from the 
veteran indicates that he was requesting that his service-
connected disabilities of right sciatic nerve impairment and 
depressive reaction be rated as one condition and evaluated 
as 70 percent or more.  On the basis of these statements, the 
veteran has raised the issue of entitlement to have his 
service-connected depressive reaction and right sciatic nerve 
impairment rated as a single disability.  This issue is 
referred to the RO for its consideration.

In an August 2000 statement the veteran indicates that he 
desires to have his appeal of 50 percent for depressive 
reaction reestablished.  This statement was not received 
within one year of the July 1999 notification to the veteran.  
Therefore, it is a new claim for an increased rating for 
depressive reaction.  Although a supplemental statement of 
the case was issued in November 2001, the cover letter with 
that supplemental statement of the case indicates that it is 
not a decision.  The record does not indicate that the 
veteran's August 2000 claim for an increased rating for his 
depressive reaction has been adjudicated.  The issue of 
entitlement to an increased rating for depressive reaction, 
currently evaluated as 50 percent disabling, is referred to 
the RO for its consideration.


FINDINGS OF FACT

1.  The veteran initiated an appeal from a January 1998 RO 
decision granting service connection for depressive reaction 
and assigning a 10 percent evaluation.  

2.  On July 21, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of law or fact in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the expressed written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 became law.  
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  However, in light of the veteran's 
withdrawal of his appeal, the notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) is no longer applicable.  



ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

